TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00602-CV



                                      Barbara Berg, Appellant

                                                   v.

                                 Deborah R. Standridge, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 02-552-C26, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Barbara Berg has notified this Court that she has filed a Chapter 13

bankruptcy proceeding, Number 05-10451, United States Bankruptcy Court, Western District of

Texas. Accordingly, the case is abated. See 11 U.S.C. § 362(a); Tex. R. App. P. 8.3. It is the

parties’ responsibility to notify this Court as soon as possible if the automatic stay is lifted. Failure

to notify the Court that an event has happened which would allow the case to be reinstated may result

in a dismissal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).




                                                W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: February 11, 2005